In an action, inter aha, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Queens County (Agate, J), dated April 19, 2006, which granted the motion of the defendant J & K Painting Corp., in effect, joined by the defendant Gulf Insurance Company, inter alia, for summary judgment dismissing the complaint insofar as asserted against the defendant Gulf Insurance Company.
Ordered that the order is affirmed, with one bill of costs.
The defendants made a prima facie showing that defendant Gulf Insurance Company (hereinafter Gulf) was entitled to summary judgment dismissing the complaint insofar as asserted against it (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition thereto, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against Gulf.
The plaintiffs’ remaining contentions are improperly raised for the first time on appeal or are without merit. Miller, J.E, Spolzino, Ritter and Lifson, JJ., concur.